Citation Nr: 0218735	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  99-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at North Little Rock, Arkansas.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A July 1997 rating decision denied service connection 
for PTSD.  The veteran and his representative were advised 
of the decision and appellate rights in a July 8, 1997, VA 
letter.  

3.  The evidence received since the July 1997 decision 
includes new evidence that bears directly and 
substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying service 
connection for PTSD is final. 38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302(a) 
(2002).  

2.  Evidence received subsequent to the July 1997 
determination is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The liberalizing provisions of the VCAA are applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining certain 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  This change in the law 
is effective from November 9, 2000, and is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  However, where the claim is to 
reopen a previously disallowed claim with new and material 
evidence, the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was 
informed of the requirements for reopening his previously 
disallowed claim in the December 1998 statement of the 
case.  The statement of the case and the supplemental 
statement of the case provided the veteran with a summary 
of the evidence in the record used for the determination.  
Additionally, May 1997 and June 2001 VA letters to the 
veteran advised him of the information and type of 
evidence he should submit for his claim.  Therefore, the 
veteran was advised of the evidence necessary to 
substantiate his claim.  The veteran identified private 
medical records which were requested and obtained by the 
RO.  The June 2001 VA letter advised the veteran of the 
VCAA and that the RO would request evidence identified by 
the veteran.  The veteran indicated there was nothing else 
to be obtained.  Neither the veteran nor his 
representative has identified additional relevant evidence 
of probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

The amended definition of new and material evidence, only 
applies to a claim to reopen a finally decided claim 
received on or after August 29, 2001.  38 C.F.R. 
§ 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since the veteran's claim was received prior to that date, 
the amended definition of new and material evidence is not 
applicable to the veteran's claim to reopen. 

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  If the 
evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant 
has one year from notification of a decision of the agency 
of original jurisdiction to file a notice of disagreement 
(NOD) with the decision, and the decision becomes final if 
an NOD is not filed within that time.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

A July 1997 rating decision denied service connection for 
PTSD.  The decision noted that the veteran's diagnosis of 
PTSD was not attributable to a verified incident in 
service.  A July 8, 1997, letter to the veteran and his 
representative advised him of the decision and of his 
appellate rights.  While the veteran did submit a copy of 
his active service discharge document within one year of 
the notification, no communication expressing disagreement 
with the July 1997 decision was received from the veteran 
or his representative during the one-year period following 
notification of the decision.  Accordingly, the July 1997 
decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The newly presented evidence need not be probative of all 
the elements required to award the claim but the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if VA finds 
the evidence is "new and material," then it must determine 
whether the claim is well grounded based upon all of the 
evidence of record.  Third, if the claim is well grounded, 
to proceed to the merits but only after ensuring that the 
duty to assist had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  As noted above, the VCAA has 
eliminated the requirement of a well-grounded claim. 

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 
9 Vet.App. 273 (1996).  Since the July 1997 rating 
decision is a final determination and was the last 
decision to address the issue of service connection for 
PTSD, the evidence that is considered to determine whether 
new and material evidence has been received is the 
evidence that has been received following that decision.  
The evidence received subsequent to that decision is 
presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Following the July 1997 rating decision, the veteran's 
service personnel records (DA Form 20) were received.  
These records show the veteran's unit of assignment while 
he was in Vietnam.  Additionally, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) provided 
information on the First Logistical Command which was the 
overall Command that the veteran's unit was assigned to 
while he was in Vietnam.  The records from USASCRUR 
indicate attacks on units of the Command.  These records 
were associated with the claims file subsequent to the 
July 1997 rating decision and are thus new.  Additionally, 
since these records provide some information that is 
potentially relevant to establishing the occurrence of 
stressful events in Vietnam at the time the veteran was 
assigned to a unit of the First Logistical Command, they 
are also material.  

The veteran has previously received a diagnosis of PTSD.  
The prior denial of service connection was in part on the 
basis that the evidence did not show that the diagnosis of 
PTSD was attributable to a verified incident in service.  
The records received following the July 1997 decision 
provide information of potentially stressful events 
involving units of the command to which the veteran's unit 
was assigned while in Vietnam.  Therefore, this evidence 
provides information on an element of a claim for service 
connection for PTSD, i.e. potential exposure to stressors 
in service.  The veteran has also provided testimony 
regarding stressful events during his tour of duty in 
Vietnam.  This new evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order 
to fairly decide the merits of the service connection 
claim.  Therefore, this evidence is new and material.  
38 C.F.R. § 3.156(a) (2001).  Since new and material 
evidence has been received, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991).

The Board will now undertake additional development on the 
issue of service connection for PTSD.  38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice regarding any further evidentiary development and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing the service 
connection issue.


ORDER

New and material has been received and the claim for 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

